Title: To Alexander Hamilton from Daniel Stevens, 22 May 1792
From: Stevens, Daniel
To: Hamilton, Alexander


[Charleston, South Carolina, May 22, 1792. On June 16, 1792, Tench Coxe wrote to Stevens: “The Secretary of the Treasury has delivered to me your letters to him of the 22nd. and 26th of May, and he has requested me to communicate to you the great satisfaction he feels at the success of your efforts to explain and render acceptable the duties on Spirits & Stills. Your forbearance to prossecute the body of those persons, who have from want of due Consideration indiscreetly opposed the law, meets his approbation. It is wished that the deportment of the principal offender may be such as to render it prudent and safe to extend the same indulgence towards him, but this must depend upon his renouncing all refractory conduct, and convincing you of his sincere disposition to demean himself with due propriety in future. Should this temper be manifested by him, and should you not perceive any good reasons for prosecuting him, it may be well that he be treated with the same lenity.” Letter of May 22 not found.]
